Citation Nr: 1010863	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code, beyond June 
17, 2007.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1972 and from August 1973 to July 1974.  The appellant is the 
Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muscogee, 
Oklahoma.  Jurisdiction over this claim is now with the RO in 
Albuquerque, New Mexico.

In her January 2008 substantive appeal, the appellant 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
November 2008, the RO informed the appellant of a Board 
hearing scheduled in December 2008.  She failed to appear.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  The appellant is the spouse of a veteran with a permanent 
and total service-connected disability.

2.  Basic eligibility for Chapter 35 benefits was established 
based on the Veteran's service-connected disability and the 
assigned delimiting date was June 17, 2007.

3.  The appellant was not prevented from initiating, or 
completing, a chosen program of education within the period 
of Chapter 35 eligibility because of her own physical or 
mental disability.



CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021(a)(3)(i), 
21.3046(a)(2)(iii), (c) (2008); Pub. L. No. 107-103,  § 108, 
115 Stat. 976 (Dec. 21, 2001); Ozer v. Principi, 14 Vet. App. 
257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R.  § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 U.S.C.A. § 3512 (b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  
An eligible spouse's extended period of eligibility shall be 
for the length of time that the individual was prevented from 
initiating or completing her chosen program of education.  38 
C.F.R. § 21.3047(c).  Also, it must be clearly established by 
medical evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The appellant's purported eligibility for Chapter 35 benefits 
in this case derives from her status as the spouse of a 
permanently and totally disabled veteran by way of whose 
active military service the benefit initially became 
available.  The Board has carefully reviewed the evidence of 
record and finds that, as a matter of law, the evidence is 
against extending the delimiting date beyond June 17, 2007.  
Essentially, the Board has no legal authority to award the 
appellant entitlement to Chapter 35 educational benefits 
after the delimiting date has passed.

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  In 
that case, the issue revolved around 38 U.S.C.A. § 
3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided. 38 U.S.C.A. § 
3512(b)(1).  

In Ozer, the spouse had been granted educational assistance 
benefits based upon the RO's determination that the veteran 
had a service-connected disability that was permanent in 
nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  VA had found 
that the spouse's eligibility had expired, since 10 years had 
passed since the RO had determined that the veteran had a 
service-connected disability that was permanent in nature.  
However, the United States Court of Appeals for Veterans 
Claims (Court) noted that, under the provisions of 38 
U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  
However, subsequently, the United States Congress has changed 
the law under 38 U.S.C.A.  § 3512.  See Public Law No 107-
103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in 
the law addresses the eligibility of a spouse or surviving 
spouse for educational assistance under Chapter 35 of Title 
38, United States Code, who files a claim after December 27, 
2001.  

In effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A.  § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 
2003.  In some cases, including this one, the delimiting 
period has already run and the individual is no longer 
eligible for benefits.  As such, the provisions of Ozer are 
not applicable.

The record establishes that the appellant was not prevented 
from initiating or completing the program because of a 
physical or mental instability; rather, she alleges that she 
had to return to work for the Department of Human Service in 
Hawaii.  Indeed, the appellant never contends that she could 
not complete her educational program because of any physical 
or mental instability.  

The Board finds, as a matter of law, that seeking employment 
instead of completing an education course does not fall under 
the exceptions for extension of a delimiting date.

In short, given the information provided, the appellant does 
not fall within any of the situations provided under VA law 
and regulations for extending delimiting dates.  She was 
clearly not prevented from pursuing educational endeavors 
(either from physical or mental instability) as the evidence 
shows that she voluntarily left her course to complete 
employment in Hawaii.

Hence, the appellant has not met the requirements for an 
extended period of eligibility.  There is no legal basis upon 
which to grant the claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, beyond June 17, 2007.  To the extent that the 
law is dispositive, the claim is denied on the basis of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2005), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision, the law, and not 
the evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


